Case 3:20-cv-00717-GCS Document 30 Filed 10/29/20 Page 1 of 7 Page ID #165




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF ILLINOIS

 SHELTER INSURANCE,                              )
                                                 )
                   Plaintiff,                    )
                                                 )
 vs.                                             )
                                                 )       Cause No. 3:20-cv-00717-GCS
 DONALD L. SWANN,                                )
 and TINA MARIE SWANN,                           )
                                                 )
                   Defendants.                   )




                                MEMORANDUM & ORDER

SISON, Magistrate Judge:

       Plaintiff, Shelter Insurance, filed a declaratory judgment action in this Court on

July 22, 2020, against Defendants, Donald L. Swann and Tina Marie Swann. (Doc. 1). On

March 16, 2015, Defendants lost their home, located at 549 Saint Clair Road in Fairview

Heights, Illinois, to a fire. (Doc. 11, p. 1). The Plaintiff seeks a declaration that it satisfied

any and all obligations to the Defendants under the homeowners’ policy, policy no. 12-

XX-XXXXXXX-1, that it issued to the Defendants, effective April 3, 2015 through April 3,

2016. (Doc. 1, ¶¶ 1, 14). Before the Court is Defendant Tina Swann’s motion to dismiss

under Federal Rule of Civil Procedure 12(b)(1) for lack of jurisdiction. (Doc. 5). For the

reasons delineated below, the Court DENIES Defendant’s motion to dismiss.




                                           Page 1 of 7
    Case 3:20-cv-00717-GCS Document 30 Filed 10/29/20 Page 2 of 7 Page ID #166




                                        FACTUAL ALLEGATIONS


         In Plaintiff’s declaratory judgment action, filed in this Court on July 22, 2020,


Plaintiff asserts that the action is properly before this Court under the diversity of


citizenship requirement in 28 U.S.C. § 1441. (Doc. 1, ¶ 5). Further, Plaintiff asserts that the


action satisfies the 28 U.S.C. § 1332(a)(1) $75,000 amount in controversy requirement.


(Doc. 1, ¶ 6). Plaintiff’s declaratory judgment action seeks a declaration on six different


issues.1


         It is undisputed that after the fire loss on March 15, 2016, the Plaintiff made a series


of payments to the Defendants. (Doc. 5, ¶ 10). First, Plaintiff adjusted the dwelling loss


claim and then made two payments to the Defendants, on August 2, 2016 and March 24,


2017, based on replacement cost, which totaled $96,683.71. (Doc. 11, p. 2). Second, Plaintiff


adjusted the Defendants’ personal property claim and paid Defendants $41,626.29, over


the course of six payments between May 2, 2016 and April 7, 2017. (Doc. 11, p. 2). Finally,




1        Specifically, the Complaint for Declaratory Judgment seeks a declaration that:

         (1) Shelter does not owe the insureds replacement costs; (2) Shelter does not owe the insureds
         additional living expense benefits; (3) Shelter does not owe coverage for Code Upgrades; (4)
         Shelter satisfied its payment obligations on April 7, 2017; (5) the insureds waived any claims after
         Shelter satisfied its payment obligations on April 7, 2017; and (6) the insureds do not have a right
         to an appraisal.

(Doc. 1, ¶¶ 20-40).


                                                 Page 2 of 7
Case 3:20-cv-00717-GCS Document 30 Filed 10/29/20 Page 3 of 7 Page ID #167




Plaintiff paid the Defendants under their additional living expense coverage, which


totaled $7,690.69. (Doc. 11, p. 2).


          Plaintiff asserts that after it made the payments, it did not receive a response from


the Defendants until late 2019, when Defendants claimed that Plaintiff still owed them


further payment. (Doc. 11, p. 2). First, Defendants sent a letter dated December 6, 2019,


which alleged that Plaintiffs owed them an additional “$63,854.55+,” and made a demand


for an appraisal. (Doc. 1-2, pp. 2-4). The Defendants next letter claimed the additional


amount owed as “$69,993.55+” and renewed the demand for an appraisal. (Doc. 1-2, pp.


11-14).


                                      LEGAL STANDARDS

          This Court has diversity jurisdiction if the parties are citizens of different states

and the amount in controversy “exceeds the sum or value of $75,000, exclusive of interest

and costs.” 28 U.S.C. § 1332(a). The burden is on the party asserting that jurisdiction

exists. See County of Cook v. HSBC N. America Holdings Inc., 136 F. Supp. 3d 952, 958 (N.D.

Ill. 2015). See also Gonzalez v. Bank of America, N.A., No. 13-CV-3463, 2014 WL 26283, at *2

(N.D. Ill. Jan. 2, 2014)(stating that “the plaintiff bears the burden of establishing the basis

for the court's jurisdiction”). When the defendant challenges the plaintiff’s allegation of

the amount in controversy, the plaintiff must support its assertion with competent proof.

See McMillian v. Sheraton Chicago Hotel & Towers, 567 F.3d 839, 844 (7th Cir. 2009)

(quotation omitted). The plaintiff must prove the “jurisdictional facts by a preponderance
                                            Page 3 of 7
Case 3:20-cv-00717-GCS Document 30 Filed 10/29/20 Page 4 of 7 Page ID #168




of the evidence.” Id. (quoting Meridian Sec. Ins. Co. v. Sadowski, 441 F.3d 536, 543 (7th Cir.

2006)). Dismissal is warranted only if it is a “legal certainty” that the amount in

controversy is actually less than $75,000. See Saint Paul Mercury Indem. Co. v. Red Cab Co.,

303 U.S. 283, 288–289 (1938).

       “In suits seeking the equitable remedies of an injunction or a declaratory

judgment, the amount in controversy is determined by the value to the plaintiff (or

petitioner) of the object of the litigation.” America's MoneyLine, Inc. v. Coleman, 360 F.3d

782, 786 (7th Cir. 2004). The Seventh Circuit “adhere[s] to the rule that the value of the

object of the litigation is the ‘pecuniary result’ that would flow to the plaintiff (or

defendant) from the court's granting the injunction or declaratory judgment.” Id. (quoting

McCarty v. Amoco Pipeline Co., 595 F.2d 389, 393 (7th Cir. 1979)). This rule is called the

“either viewpoint” rule, which provides that “the jurisdictional amount should be

assessed looking at either the benefit to the plaintiff or the cost to the defendant of the

requested relief.” Uhl v. Thoroughbred Tech. and Telecomms., Inc., 309 F.3d 978, 983 (7th Cir.

2002). See also BEM I, L.L.C. v. Anthropologie, Inc., 301 F.3d 548, 553 (7th Cir. 2002)(stating

that “the jurisdictional minimum in diversity cases is not the amount sought by the

plaintiff but the amount at stake to either party to the suit”).

                                          ANALYSIS

       In the motion to dismiss, Defendant argues that the Plaintiff has improperly

conflated the amount in controversy with interests and costs. (Doc. 5, p. 2). Defendant

argues that the settlement letters between the two parties support the proposition that

the amount in controversary is merely $63,854.55, which fails to satisfy the $75,000

                                          Page 4 of 7
Case 3:20-cv-00717-GCS Document 30 Filed 10/29/20 Page 5 of 7 Page ID #169




requirement in 8 U.S.C. § 1332(a) by $11,145.45. (Doc. 5, ¶ 3). In the supplement to the

motion to dismiss, Defendant acknowledges that in subsequent correspondences with

Plaintiff they claimed that Plaintiff owed them $69,993.55, but still asserted that this

amount was $5,006.45 less than the amount in controversary requirement. (Doc. 6, ¶ 4).

Defendant further argues that Plaintiff cannot include attorney’s fees as a part of the

amount and controversy requirement. (Doc. 7, p. 7).

       Conversely, Plaintiff rebuts Defendant’s argument by alleging that the amount in

controversy requirement is satisfied in this case. (Doc. 11, p. 1). Specifically, Plaintiff’s

main contention is that the amount in controversy includes the expense of an appraisal

and associated costs, which, on average, exceed $5,006.45, the amount needed to bring

this claim in compliance with the amount in controversy requirement. (Doc. 11, p. 4).

       First, the Court finds that an appraisal and associated costs should be included as

a part of the amount in controversy. In Plaintiff’s declaratory judgment action, Plaintiff

alleges that Defendants do not have a right to an appraisal. (Doc. 1, ¶ 40). However,

Defendant makes clear in multiple letters sent to the Plaintiff, that they demand an

appraisal. (Doc. 1-2, pp. 4, 13). Thus, the right to an appraisal and the associated costs are

in contention in this case. In accordance with the Seventh Circuit’s “either viewpoint”

rule, which provides that “the jurisdictional amount should be assessed looking at either

the benefit to the plaintiff or the cost to the defendant of the requested relief,” appraisal

costs should be included in the amount in controversy. See Uhl v. Thoroughbred Tech. and

Telecomms., Inc., 309 F.3d 978, 983 (7th Cir. 2002). The appraisal and associated costs



                                          Page 5 of 7
Case 3:20-cv-00717-GCS Document 30 Filed 10/29/20 Page 6 of 7 Page ID #170




would be an additional expense imposed on the Plaintiff if relief was granted to the

Defendants.

       Moreover, in Adams v. American Family Mut. Ins. Co., the court held that “costs

incurred by a defendant in complying with an injunction or declaratory judgment,

including the “gap” between the parties’ calculations of benefits owed, constitute

appropriate considerations in determining the amount in controversy.” 981 F. Supp. 2d

837, 849 (S.D. Iowa 2013). Specifically, that court held that the amount in controversy was

met, which “include[d], at a minimum, appraisal costs, benefit payments that may be

awarded through the appraisal process, and attorneys fees.” Id. at 850-851. See also Bernert

v. State Farm Fire and Cas. Co., No. 10-12359, 2012 WL 1060089 at *1 (E.D. Mich. Mar. 29,

2012)(stating that “the amount-in-controversy requirement was satisfied by virtue of a

difference of over $90,000 in the parties’ estimates of the cost to repair the damage to

Plaintiff’s residence . . .”). Therefore, the appraisal expense and associated costs are a part

of the amount in controversy.

       In addition, the Plaintiff proffers evidence regarding the average expense of an

appraisal and associated costs. Plaintiff asserts that the average appraisal fee under their

policy is $2,960.53, with the most expensive appraisal fee being $5,276.25. (Doc. 11-1, ¶ 4).

Plaintiff’s policy also includes a provision providing for an umpire if the parties cannot

agree after an appraisal. (Doc. 11, pp. 4-5). Plaintiff proffers further support that the cost

of an umpire ranges from $500 to $2,500. (Doc. 11-1, ¶ 6). Based, on the average cost of

appraisal and the potential cost of an umpire, the Plaintiff has proved by a preponderance



                                          Page 6 of 7
Case 3:20-cv-00717-GCS Document 30 Filed 10/29/20 Page 7 of 7 Page ID #171




of the evidence that costs would amount to $5,006.45 or greater, which satisfies the

$75,000 jurisdictional threshold requirement.

       Therefore, this Court finds that there is not a “legal certainty” that the amount in

controversy is actually less than $75,000. The appraisal expense and related costs are a

disputed amount that the Plaintiff would incur if relief was granted for the Defendants.

Based on the average cost of an appraisal and an umpire, the Plaintiff has demonstrated

by a preponderance of the evidence that at least $5,006.45, which is the deficit between

the $69,993.55 claimed by the Defendants and the $75,000 jurisdictional requirement,

would be incurred by the Plaintiff. Thus, the $75,000 amount in controversy requirement

in 8 U.S.C. § 1332(a), is satisfied in this case.

                                          CONCLUSION

       For the above-stated reasons, the undersigned DENIES Defendant’s motion to

dismiss. (Doc. 5).

       IT IS SO ORDERED.
                                                                         Digitally signed
                                                                         by Judge Sison 2
       Dated: October 29, 2020.                                          Date: 2020.10.29
                                                                         14:11:56 -05'00'
                                                          ______________________________
                                                          GILBERT C. SISON
                                                          United States Magistrate Judge




                                            Page 7 of 7
